Citation Nr: 0610791	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from August 1942 to June 1945.  
The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied the 
claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further development is warranted as certain action requested 
in the December 2003 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  

In response to a request by veteran's representative that VA 
develop a medical opinion as to whether the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
contributed in bringing about his demise, the RO was 
requested to obtain such an opinion from the Board-certified 
cardiologist who provided a medical opinion in March 2003.  
If that cardiologist was no longer employed by VA, then the 
RO was requested to have another physician provide an 
opinion.

The record does not indicate whether the March 2003 
cardiologist is currently employed by VA.  The April 2004 
medical opinion that was provided in response to the 2003 
Board remand was not prepared by the March 2003 cardiologist.  
Instead, the opinion was prepared by the same physician who 
had indicated in a February 2003 medical opinion that s/he 
had difficulty giving a definite opinion with regard to the 
relationship between the veteran's death from cardiovascular 
disorders and PTSD.  In her February 2003 opinion s/he had 
recommended that an opinion be provided by "a cardiologist 
who is experienced in stress, posttraumatic stress disorder 
and heart diseases."  Thus, the requested opinion was not 
provided in April 2004 and instead the physician stated, 
again, that s/he could not resolve the issue without resort 
to mere speculation.

In other words, the medical opinion provided in response to 
the 2003 Board remand was prepared by an examiner who was on 
record as saying, in essence, that s/he did not have the 
expertise to provide the type of opinion requested and that a 
cardiologist should provide the requested opinion.  For this 
reason, the Board finds that the action requested in the 2003 
Board remand has not been satisfactorily performed.

In light of this fact, an additional VA medical opinion by a 
cardiologist would be helpful in resolving the issues raised 
by the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims files to the VA cardiologist who 
prepared the March 2003 VA cardiovascular 
opinion.  That cardiologist should be 
asked to prepare an addendum to her 
medical opinion which addresses the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's PTSD 
and other service-connected disabilities 
contributed to his cardiovascular 
disabilities in bringing about his demise?  
If that cardiologist is no longer employed 
by the VA, the veteran's claim files 
should be referred to another 
cardiologist, preferably one who is 
experienced in stress, posttraumatic 
stress disorder and heart diseases, for 
review and an opinion.

2.  The RO should then readjudicate the 
issues of service connection for the cause 
of the veteran's death and the appellant's 
entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  If the 
benefit sought on appeal remains denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





